Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge et al. (2016/0095276) in view of Roth et al. (2016/0201293) and further in view of the well known prior art as exemplified by one of Brett et al. (2017/0313255), Koshy (2015/0291100), or Kenton et al. (8689938). 
Roberge et al. (2016/0095276) discloses an agricultural product delivery applicator for delivering particulate product to a field as recited, the applicator comprising: 
a bin (FIG.1) to hold the product, the bin including a front, a back opposite the front, a first side between the front and back, and a second side between the front and back, the first side having a first length and the second side having a second length; a pneumatic conveying system to provide an airflow; a metering system (abstract) operably connected between the supply compartment and the pneumatic conveying system, the metering system to meter product with the airflow to result in a mixed flow of airflow and product;
the first length and second length are the same (claim 2).  

    PNG
    media_image1.png
    478
    970
    media_image1.png
    Greyscale

Roberge et al. lack a rail system as recited. 
Roth et al. (2016/0201293) teach a rail system comprising 
a first foldable rail assembly comprising a first foldable rail (40) and a hinge portion (allowing the foldable rail to fold out, not shown) fastening the foldable rail to the first side such that the first foldable rail is rotatable between a first, down position (Figs.1-2) and a first, up position (Figs.3-5), the first foldable rail having a first railing with a third length and at least one first vertical member (as seen in Fig.4) extending upwardly from the first side of the vehicle when in the first, up position (as seen in Fig. 4 when the rail is folded “out”), 
a second foldable rail assembly comprising a second foldable rail (40) and a second hinge portion (disclosed, not shown) fastening the second foldable rail to the second side such that the second foldable rail is rotatable between a second, down position and a second, up position, the second foldable rail having a second railing with a fourth length and at least one second vertical member, the at least one second vertical member extending upwardly from the second side of the vehicle when in the second, up position.

    PNG
    media_image2.png
    439
    721
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have provided Roberge et al. with the rail system taught by Roth et al. for safety. 
Roberge et al., as modified, lack the first and second down positions allowing the first and second rails to extend across a top of the bin from the respective first or second side towards the opposite second or first side of the vehicle. 
The examiner takes official notice that rail systems of the prior art are well known to allow for roof top safety rails, of the type having vertical upright members when in an “up” (upright, upwardly extending) position and provided positioned on top of work vehicles, to pivot flat into a horizontal “down” position on top of a vehicle where the rail and vertical member are provided down (flat) and extending laterally across the vehicle and generally parallel to a top surface thereof. 
Provided as part of the Notice of References Cite of 6/1/22 and set forth for instant and unquestionable evidence, references Brett et al. (2017/0313255), Koshy (2015/0291100), and Kenton et al. (8689938). 
Brett et al. disclose rails (107,108,109) having vertical members (as seen in FIG.1) which when positioned in a down position, as seen in FIG.4, extend across bins (compartments) from one lateral side thereof to the other. 

    PNG
    media_image3.png
    705
    1088
    media_image3.png
    Greyscale

Likewise, Koshy (2015/0291100) discloses first and second foldable rails (107 and 108) with each having an up position and a down position (FIG.1), wherein in the up position at least one vertical member extends upwardly from the first side of the bin and when in a down position extends across a top of the bin.

    PNG
    media_image4.png
    398
    764
    media_image4.png
    Greyscale

Finally, Kenton et al. (8689938) discloses the same, namely rails as seen in FIG.1 below including both an up position where vertical members extend upward from a side of the vehicle (see 12b) and a down position where vertical members extend across the vehicle (see 12c). 

    PNG
    media_image5.png
    540
    832
    media_image5.png
    Greyscale

Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in a timely manner in response to this office action. Please specify the exact statement to be challenged. Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have allowed the vertical members and rails of Roberge et al., as modified above, to pivot horizontally into a down position extending across the bin (compartment) of the vehicle as taught by the well known prior art in order to compactly store the rail system in an out of the way position. 
Roberge et al., as modified, lack the fourth length being greater than fifty percent of the first length and the third length being less than fifty, forty, and thirty percent of the first length.
It would have been obvious to one of ordinary skill in the art to have modified the lengths of the first and second railings as recited as an obvious design expedient based on user desired size characteristics and desired safeguards. 
Since applicant has not disclosed that having the railings length at these values solves any stated problem or is for any particular purpose, and it appears that railings of different lengths would perform equally well.
The choice to modify the length is deemed to have been an obvious design choice and changing the lengths would not change the use of the device or produce an unexpected result.
In addition, if a claimed range and a prior art range do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, then there would be a prima facie case of obviousness and the set value in the claimed range is not deemed critical or inventive (MPEP 2144.05).  Furthermore, there is no evidence of criticality of the claimed range.  Moreover, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). See also MPEP 2144.05 II. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Roberge et al., as modified above, and further in view of Brett et al. (2017/0313255). 
For claim 14, Rogberge et al. disclose a bin with compartments and dividers as recited but lacks a chamber covering on which an operator may walk, the first foldable rail resting on a first one of the chamber coverings when in the first, down position.  
Brett et al. (2017/0313255) teaches a bin with compartments, each of the compartments defining an opening at the top of the bin, one or more of the compartments having a chamber covering (95) on which an operator may walk, the first foldable rail resting on a first one of the chamber coverings when in the first, down position.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Rogberge et al. with a walkable covering as taught by Brett et al. in order to allow an operator to safely traverse the top of the bin. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roberge et al., as modified, in view of Greenwood (4613155). 
For claim 8, Roberge et al. lack a ladder coupled to the front of the bin, the ladder being coupled closer to the first side and further from the second side, a feature taught by Greenwood as seen with ladder (82). 
It would have been obvious to one of ordinary skill in the art to have provided a ladder as taught by Greenwood for the bin of Roberge et al. in order to allow ease of access to a top thereof.   

Claims 5-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge et al., as modified above. 
For claims 5-7 and 9-11, Roberge et al., as modified, lacks the specific positioning of the first and second rails. However, it would have been obvious to one of ordinary skill in the art to have modified the placement and positions of the rails as an obvious design expedient based on desired user safeguards and since applicant has not disclosed that the specific positioning thereof solves any stated problem or is for any particular purpose. It appears that different configurations for the railings would perform equally well. The choice to modify would not change the use of the device or produce an unexpected result.

Claim 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Roberge et al., as modified above in view of either Orscheln et al. (2018/0044985) or alternatively Anderson et al. 
Roberge et al., as modified, lacks the ladder including a first and second extension rail. 
Orscheln et al. and Anderson et al. (2011/0253478) both teach the use of extension rails for ladders. Specifically, Orscheln et al. teaches a ladder with first and second extensions (85,85) as is evident from at least FIG.2 while Anderson et al. includes both first and second extension members (31,31, FIG.1). 
It would have been obvious to one of ordinary skill in the art to have provided Roberge et al., as modified, with extension rails as taught by either Orscheln et al. or Anderson et al. in order to allow for additional grip and security while ascending and descending the ladder. 

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gemme et al. (2019/0061629) includes pole member (170, FIGS.1,5) as an extension for a ladder. Likewise, Rolson (6003633) shows a singular extension handrail (40).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616